UNITED STATES OF AMERICA
                        MERIT SYSTEMS PROTECTION BOARD


     SHIRLEY WILLIAMS,                             DOCKET NUMBER
                   Appellant,                      AT-0752-15-0603-I-1

                  v.

     DEPARTMENT OF THE TREASURY,
                 Agency.                           DATE: December 21, 2016




           Brianna E. Williams, Atlanta, Georgia, for the appellant.

           Charlie W. Priest, Atlanta, Georgia, for the agency.


                                         BEFORE

                            Susan Tsui Grundmann, Chairman
                               Mark A. Robbins, Member


                                         ORDER

¶1        The appellant has filed a petition for review which sustained her removal.
     The two Board members cannot agree on the disposition of the petition for
     review.   Therefore, the initial decision now becomes the final decision of the
     Merit Systems Protection Board in this appeal. Title 5 of the Code of Federal
     Regulations, section 1200.3(b) (5 C.F.R. § 1200.3(b)). This decision shall not be
     considered as precedent by the Board in any other case. 5 C.F.R. § 1200.3(d).

                       NOTICE TO THE APPELLANT REGARDING
                          YOUR FURTHER REVIEW RIGHTS
          You have the right to request further review of the final decision.
                                                                                    2

Discrimination Claims: Administrative Review
      You may request review of this final decision on your discrimination
claims by the Equal Employment Opportunity Commission (EEOC). See Title 5
of the United States Code, section 7702(b)(1) (5 U.S.C. § 7702(b)(1)). If you
submit your request by regular U.S. mail, the address of the EEOC is:
                           Office of Federal Operations
                    Equal Employment Opportunity Commission
                                 P.O. Box 77960
                            Washington, D.C. 20013

If you submit your request via commercial delivery or by a method requiring a
signature, it must be addressed to:
                           Office of Federal Operations
                    Equal Employment Opportunity Commission
                                131 M Street, NE
                                  Suite 5SW12G
                            Washington, D.C. 20507

You should send your request to EEOC no later than 30 calendar days after your
receipt of this order. If you have a representative in this case, and your
representative receives this order before you do, then you must file with EEOC no
later than 30 calendar days after receipt by your representative. If you choose to
file, be very careful to file on time.

Discrimination and Other Claims: Judicial Action
      If you do not request EEOC to review this final decision on your
discrimination claims, you may file a civil action against the agency on both your
discrimination claims and your other claims in an appropriate United States
district court. See 5 U.S.C. § 7703(b)(2). You must file your civil action with
the district court no later than 30 calendar days after your receipt of this order. If
you have a representative in this case, and your representative receives this order
before you do, then you must file with the district court no later than 30 calendar
days after receipt by your representative. If you choose to file, be very careful to
file on time. If the action involves a claim of discrimination based on race, color,
                                                                              3

religion, sex, national origin, or a disabling condition, you may be entitled to
representation by a court-appointed lawyer and to waiver of any requirement of
prepayment of fees, costs, or other security.   See 42 U.S.C. § 2000e-5(f) and
29 U.S.C. § 794a.




FOR THE BOARD:                          ______________________________
                                        Jennifer Everling
                                        Acting Clerk of the Board
Washington, D.C.